Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim  20 is objected to because of the following informalities:  “comprsing” appears to be intended as “comprising.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 8-9, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the oxidized inorganic sub-layer includes a portion of a first initial silicone polymer layer, the portion of the first initial silicone polymer layer being oxidized,” is 2 as subsequently claimed) and also be a silicone polymer. 
Regarding claim 8, the limitation “a surface energy reducing solution is coated on a portion of the gate insulating layer other than the recessed part,” is unclear as to if a coating (i.e. layer) of a surface energy reducing solution is required to be present in the completed claimed device, or if the solution is only used in a processing step.
Regarding claim 9, the limitation “a surface energy reducing solution coated on a carrying substrate,” is indefinite because the limitation is not positively recited and it is therefore unclear as to if the device requires the feature. Further, it is unclear as to if a coating (i.e. layer) of a surface energy reducing solution is required to be present in the completed claimed device, or if the solution is only used in a processing step. Lastly, it is unclear because “a carrying substrate” lacks proper antecedent basis and is unclear as to how it is related to the substrate previously recited and as to if it is required in the completed claimed device.
Regarding claim 14, the limitation “the oxidized inorganic protecting sub-layer includes a portion of a second initial silicone polymer layer, the portion of the second initial silicone polymer layer being oxidized,” is unclear as to what is required by the limitation. Specifically, it is unclear how the oxidized inorganic sub-layer can be oxidized and inorganic (i.e. SiO2 as subsequently claimed) and also be a silicone polymer. 
Regarding claim 18, the limitation “the non-oxidized organic sub-layer includes a polydimethylsiloxane film or a derivative of polydimethylsiloxane film,” is unclear as to how it is related to “the first initial silicone polymer layer includes a polydimethylsiloxane film or a derivative of polydimethylsiloxane film.” Specifically, it is unclear if the non-oxidized organic sub-layer is intended to be the same polydimethylsiloxane film or a derivative of polydimethylsiloxane film as the first initial 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 2007/0012914; herein “Miura”) in view of Tang (US 2017/0125681; herein “Tang”)
Regarding claim 1, Miura discloses in Figs. 1A-B and related text an organic thin film transistor, comprising:
a transparent base substrate (8, see [0108]);
a transparent gate layer (1, see [0105]]) formed on the transparent base substrate;
a gate insulating layer including an oxidized inorganic sub-layer (2, see [0050]; see also [0104] and [0106]) and a non-oxidized organic sub-layer (3, see [0050]; see also [0104]) on the transparent gate layer; and
a source electrode and a drain electrode (4 and 5, see [0104]), each of the source electrode and the drain electrode having a bottom side, and the bottom side surface of each of the source electrode and the drain electrode facing the transparent gate layer (1) and contacting the non-oxidized organic sub-layer, wherein the transparent gate layer (1) is buried within the oxidized inorganic sub-layer (2), and the oxidized inorganic sub-layer covers a top surface and side surfaces of the transparent gate layer.
Miura does not explicitly disclose 
the source electrode and the drain electrode buried within the non-oxidized organic sub-layer.
In the same field of endeavor, Tang teaches in Figs. 3-4 and related text  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Miura by having the source electrode and the drain electrode buried within the non-oxidized organic sub-layer, as taught by Tang, in order to achieve a flexible organic single crystal field effect circuit with high performance in that electrodes are embedded electrodes that are located in the same plane as the insulating layer and are flexible such that a complete fit between the electrodes, the insulating layer and the organic single crystal can be achieved (see Tang [0031]).
Regarding claim 2, Miura further discloses wherein the transparent gate layer (1) and the transparent base substrate (8) are transparent to ultraviolet light (e.g. ITO and glass, respectively, see [0105] and [0108]).
Regarding claims 3-6 and 18, the combined device shows 
wherein the oxidized inorganic sub- layer includes a portion of a first initial silicone polymer layer, the portion of the first initial silicone polymer layer being oxidized (2 being e.g. SiO2, see [0106]; 3 being e.g. PDMS, see [0104] and [0059]-[0060] at least); 
wherein the first initial silicone polymer layer includes a polydimethylsiloxane film or a derivative of polydimethylsiloxane film (3 being e.g. PDMS, see [0104] and [0059]-[0060] at least);
wherein the first initial silicone polymer layer includes a polydimethylsiloxane film or a hydroxylated polydimethylsiloxane film 3 being e.g. PDMS, see [0104] and [0059]-[0060] at least);
2, see [0106]; 3 being e.g. PDMS, see [0104] and [0059]-[0060] at least);
the first initial silicone polymer layer includes a polydimethylsiloxane film or a derivative of polydimethylsiloxane film (3 being e.g. PDMS, see [0104] and [0059]-[0060] at least),
the oxidized inorganic sub-layer includes SiO2 (2 being e.g. SiO2, see [0106]), and
the non-oxidized organic sub-layer includes a polydimethylsiloxane film or a derivative of polydimethylsiloxane film (3 being e.g. PDMS, see [0104] and [0059]-[0060] at least).
Note that the limitations of claims 3-6 and 18 regarding an initial polymer layer oxidized into a SiO2 layer sub-layer recite a process, however the claim is directed to a product. Therefore, this limitation is considered to be product by process limitations, which will not be given patentable weight. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Regarding claim 7, the combined device shows a recessed part formed on the gate insulating layer, wherein the source electrode and the drain electrode are buried within the non-oxidized organic sub-layer in the recessed part (Tang: “embedded” source and drain in insulating layer, see [0052]).
Regarding claims 8-9 and 13, the combined device shows 
wherein a surface energy reducing solution is coated on a portion of the gate insulating layer other than the recessed part;

a material of the transparent gate layer (Miura: 1) includes one of indium tin oxide, indium zinc oxide, and graphene (see [0105]), and
the surface energy reducing solution includes a hexamethyldisilazane solution or an octadecyltrichlorosilane solution.
Note that the limitations “wherein a surface energy reducing solution is coated on a portion of the gate insulating layer other than the recessed part,” “wherein the surface energy reducing solution on the portion of the gate insulating layer other than the recessed part is identical to a surface energy reducing solution coated on a carrying substrate,” and “the surface energy reducing solution includes a hexamethyldisilazane solution or an octadecyltrichlorosilane solution” recite a process, however the claim is directed to a product. Therefore, this limitation is considered to be product by process limitations, which will not be given patentable weight. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. It is the interpretation and understanding of the Examiner that the surface energy reducing solution is a processing solution used during fabrication and does not result in a layer of surface energy reducing material in the completed claimed device. Further, it is understood that the carrier substrate is used during fabrication and does not remain in the completed claimed device.
Regarding claim 10, Miura further discloses comprising an organic semiconductor layer (6, see [0050]) that contacts with both the source electrode and the drain electrode as an active layer, wherein 
Regarding claims 11-12, the combined device shows
wherein the source electrode and the drain electrode (Miura: 4 and 5) include a metal material extracted from a hydrophilic solvent;
the metal material includes one of gold, aluminum, chromium, titanium, nickel, molybdenum, and an alloy thereof (e.g. gold, aluminum, chromium, nickel, and alloys thereof, see [0105]), and
the hydrophilic solvent includes an ethanol solvent.
Note that the limitations “a metal material extracted from a hydrophilic solvent” and “the metal material includes one of gold, aluminum, chromium, titanium, nickel, molybdenum, and an alloy thereof, and the hydrophilic solvent includes an ethanol solvent” recite a process, however the claim is directed to a product. Therefore, this limitation is considered to be product by process limitations, which will not be given patentable weight. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. It is the interpretation and understanding of the Examiner that the solvent is a processing solution used during fabrication and is not present in the completed claimed device.
Regarding claim 20, the combined device shows a semiconductor device, comprsing the organic thin film transistor of claim 1.
Claims 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Tang, as applied to claim 10 above, and further in view of Wang et al. (CN 105047677, using machine translation previously provided in application 15/501286; herein “Wang”)
Regarding claim 14-17 and 19, Miura further discloses a protecting layer (7, see [0050]), but does not explicitly disclose 
the protecting layer includes an oxidized inorganic protecting sub-layer and a non-oxidized organic protecting sub-layer on the active layer, wherein the oxidized inorganic protecting layer includes a portion of a second initial silicone polymer layer, the portion of the second initial silicone polymer layer being oxidized;
wherein the oxidized inorganic protecting sub-layer includes SiO2 and the non-oxidized organic protecting sub-layer contacts the active layer.
wherein the active layer is buried within the non-oxidized organic protecting sub-layer; 
wherein the second initial silicone polymer layer includes a polydimethylsiloxane film or a derivative of polydimethylsiloxane film;
wherein the protecting layer includes SiO2 and a polydimethylsiloxane film.
In the same field of endeavor, Wang teaches in Fig. 16 and related text a protecting layer (3, 31 and 4, see [0095]-[0096] and [0100]-[0101])
the protecting layer includes an oxidized inorganic protecting sub-layer (31) and a non-oxidized organic protecting sub-layer (3/4) on the active layer (24, see [0097]), wherein the oxidized inorganic (31) protecting layer includes a portion of a second initial silicone polymer layer, the portion of the second initial silicone polymer layer being oxidized (SiO2, see [0096]);
wherein the oxidized inorganic protecting sub-layer includes SiO2 (see [0096]) and the non-oxidized organic (3/4) protecting sub-layer contacts the active layer (24).
wherein the active layer is buried within the non-oxidized organic protecting sub-layer (3/4); 

wherein the protecting layer includes SiO2 and a polydimethylsiloxane film (see [0095] and [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muira by having the protecting layer including an oxidized inorganic protecting sub-layer and a non-oxidized organic protecting sub-layer on the active layer, the oxidized inorganic protecting layer includes a portion of a second initial silicone polymer layer, the portion of the second initial silicone polymer layer being oxidized, the non-oxidized organic protecting sub-layer contacts the active layer, the active layer is buried within the non-oxidized organic protecting sub-layer, the second initial silicone polymer layer includes a polydimethylsiloxane film  and the protecting layer includes SiO2, as taught by Wang, in order to achieve the desired effect of having the organic and inorganic gate insulating layers by a simplified manufacturing method (see Wang [0081]).
Note that the limitations of claims 14-17 and 19 regarding an initial polymer layer oxidized into a SiO2 layer sub-layer, recite a process however the claim is directed to a product. Therefore, this limitation is considered to be product by process limitations, which will not be given patentable weight. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        10/21/2021